Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [US 2016/0225811 A1] (hereinafter Yu-811) and further in view of Samuelson et al. [US 2010/0186809 A1] (hereinafter Samuelson).

Regarding claim 1, the invention of Yu-811 teaches,
an image sensor (including 135, Fig. 1), comprising: 
a substrate (115, Fig. 1, Para. 21); 
a first circuit layer (112/114, Fig. 1, Para. 21) on the substrate (115); and 
at least one nanowire photodiode (110, Fig. 1, Para. 21) located on the first circuit layer (112/114) and electrically connected with the first circuit layer (wherein 110 may be fused at 112, Para. 21).
Yu-811 does not specifically teach,
wherein the nanowire photodiode comprises a lower material layer and an upper material layer, and a P-N junction or a Schottky junction is arranged between the lower material layer and the upper material layer, wherein the lower material layer comprises a perovskite material.
Referring to the invention of Samuelson, Samuelson teaches,
wherein the nanowire photodiode (705, Fig. 8, Para. 63) comprises a lower material layer (p-type, Fig. 8) and an upper material layer (n-type, Fig. 8), and a P-N junction or a Schottky junction (vertical P-N junction per nanowire 75, Fig. 8, Para. 63) is arranged between the lower material layer and the upper material layer (between p-type and n-type regions of 705, Fig. 8), wherein the lower material layer (p-type, Fig. 8) comprises a perovskite material (wherein listed materials for nanowires and nanowire segments [including upper and or lower material layers and dopants] would have been known as common use for perovskite structures, Para. 70).
In view of such teachings of Yu-811 and Samuelson, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate P-N junctions within the nanowire structures to improve the efficiency (i.e. light absorption and conversion of light to energy) of the target structure.  Furthermore, the use of perovskite structures and associated materials would have been obvious to try due to the favorable optical properties such as increased absorption and emission for devices such as light emitting diodes and solar cells (see MPEP § 2144.07).

Regarding claim 4, Yu-811 does not appear to specifically teach, 
wherein the perovskite material contains N-type conductivity type, and the upper material layer has P-type conductivity type.
Referring to Samuelson, Samuelson teaches,
wherein the perovskite material contains N-type conductivity type (listed donor dopant examples, Para. 70), and the upper material layer has P-type conductivity type (wherein nanotubes may comprise multiple P-N junctions, Fig. 9, and wherein swapping of P- and N- layering would have been obvious to one in the art to function with the chosen substrate material options [Para. 70] as well as control bandgap properties throughout nanowire segments for quantum selectivity for absorption and transmission of light, Para. 40).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange parts to have the upper layer and lower layers interchangeably N-type and P-type in order to achieve the P-N or Schottky junction arrangement as well as to achieve the electrical function of the device from the nanotubes to the substrate (see MPEP § 2144.04).

Regarding claim 5, Yu-811 does not specifically teach,
wherein the upper material layer comprises a metal oxide layer.
However, Yu-811 does mention,
suitable nanowire materials that include metal oxide materials (Para. 27).
Referring to Samuelson, Samuelson teaches,
wherein the upper material layer comprises a metal oxide layer (i.e. ZnO as a suitable material for nanowire segments 715 [upper and lower], Figs. 8-9, Para. 70).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange parts to form P-N junctions (or metal oxide and semiconductor junctions such as Schottky junctions) to optimize selectivity of the absorption and transmission of light throughout the nanostructures (see MPEP § 2144.04 and § 2144.07).

Regarding claim 6, Yu-811 does not teach, 
wherein the upper material layer comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ.
However, Yu-811 does mention,
wherein nanowire material comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ (as useful for known band-gap and refractive index properties, Para. 27).
Referring to Sam, Sam teaches,
wherein the upper material layer comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ (possible materials for nanowire segments wherein segments comprise upper and lower P- and N- regions, Figs. 8-9, Para. 70).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to include said materials to form P-N junctions (or metal oxide and semiconductor junctions such as Schottky junctions) utilizing materials for their known electrical and optical properties (i.e. photovoltaic and bandgap) to further optimize selectivity of the absorption and transmission of light throughout the nanostructures (see MPEP § 2144.04 and § 2144.07).

Regarding claim 7, Yu-811 teaches,
the image sensor according to claim 1, further comprising at least one optical device (118, Fig. 1, Para. 21) located on the nanowire photodiode (110, Fig. 1, Para. 21).
Samuelson analogously teaches, 
further comprising at least one optical device (240, Fig. 4a, Para. 45) located on the nanowire photodiode (215, which may comprise one or multiple p-n junctions, Fig. 4a, Para. 39).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to include an optical device such as a filter, lens or focusing element, for the improved efficiency and target function of the claimed device (see MPEP § 2144.07).

Regarding claim 10, Yu-811 teaches,
a method for forming an image sensor (including 135, Fig. 1), comprising: 
providing a substrate (115, Fig. 1, Para. 21); 
forming a first circuit layer (112/114, Fig. 1, Para. 21) on the substrate (115, Fig. 1, Para. 21); and 
forming at least one nanowire photodiode (110, Fig. 1, Para. 21) on the first circuit layer (112/114, Fig. 1, Para. 21) and electrically connected with the first circuit layer (112/114)
Yu-811 does not specifically teach,
wherein the nanowire photodiode comprises a lower material layer and an upper material layer, and a P-N junction is formed between the lower material layer and the upper material layer, wherein the lower material layer comprises perovskite material.
Referring to the invention of Samuelson, Samuelson teaches,
wherein the nanowire photodiode (705, Fig. 8, Para. 63) comprises a lower material layer (p-type, Fig. 8) and an upper material layer (n-type, Fig. 8), and a P-N junction is formed (vertical P-N junction per nanowire 75, Fig. 8, Para. 63) between the lower material layer and the upper material layer (between p-type and n-type regions of 705, Fig. 8), wherein the lower material layer comprises perovskite material (wherein listed materials for nanowires and nanowire segments [including upper and or lower material layers] would have been known as common use for perovskite structures, Para. 70).
In view of such teachings of Yu-811 and Samuelson, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate P-N junctions within the nanowire structures to improve the efficiency (i.e. light absorption and conversion of light to energy) of the target structure.  Furthermore, the use of perovskite structures and associated materials would have been obvious to try due to the favorable optical properties such as increased absorption and emission for devices such as light emitting diodes and solar cells (see MPEP § 2144.07).

Regarding claim 13, Yu-811 does not appear to specifically teach, 
wherein the perovskite material contains n-type conductivity type.
Referring to Samuelson, Samuelson teaches,
wherein the perovskite material contains n-type conductivity type (listed donor dopant examples, Para. 70).
Samuelson also teaches, wherein nanotubes may comprise multiple P-N junctions, Fig. 9, and wherein swapping of P- and N- layering would have been obvious to one in the art to function with the chosen substrate material options [Para. 70] as well as control bandgap properties throughout nanowire segments for quantum selectivity for absorption and transmission of light (Para. 40).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange parts to have the upper layer and lower layers interchangeably N-type and P-type in order to achieve the P-N or Schottky junction arrangement as well as to achieve the electrical function of the device from the nanotubes to the substrate (see MPEP § 2144.04).

Regarding claim 14, Yu-811 does not specifically teach,
wherein the upper material layer comprises a metal oxide layer, and the upper material layer has a p-type conductivity type.
Referring to Samuelson, Samuelson teaches,
wherein the upper material layer comprises a metal oxide layer (i.e. ZnO as a suitable material for nanowire segments 715 [upper and lower], Figs. 8-9, Para. 70), and the upper material layer has a p-type conductivity type (wherein nanotubes may comprise multiple P-N junctions, Fig. 9, and wherein swapping of P- and N- layering would have been obvious to one in the art to function with the chosen substrate material options [see also listing of acceptor and donor dopants for nanotube P-N junctions, Para. 70] as well as control bandgap properties throughout nanowire segments for quantum selectivity for absorption and transmission of light (Para. 40).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange parts to have the upper layer and lower layers interchangeably N-type and P-type in order to achieve the P-N or Schottky junction arrangement as well as to achieve the electrical function of the device nanotubes (i.e. optimize selectivity of the absorption and transmission of light throughout the nanostructure) and substrate (see MPEP § 2144.04 and § 2144.07).

Regarding claim 15, Yu-811 does not teach, 
wherein the upper material layer comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ.
However, Yu-811 does mention,
wherein nanowire material comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ (as useful for known band-gap and refractive index properties, Para. 27).
Referring to Sam, Sam teaches,
wherein the upper material layer comprises MnO3 (molybdenum trioxide), V205, WO3, Si, Ge, GaAs, GaN, WSe2, NiO, Cu2O, CuO, TCNQ (Tetracyanoquinodimethane), and F4-TCNQ (possible materials for nanowire segments wherein segments comprise upper and lower P- and N- regions, Figs. 8-9, Para. 70).
In view of such teachings of Yu-811 and Samuelson,
it would have been obvious to one of ordinary skill in the art at the time of the invention to include said materials to form P-N junctions (or metal oxide and semiconductor junctions such as Schottky junctions) utilizing materials for their known electrical and optical properties (i.e. photovoltaic and bandgap) to further optimize selectivity of the absorption and transmission of light throughout the nanostructures (see MPEP § 2144.04 and § 2144.07).

Regarding claim 16, Yu-811 teaches,
the method according to claim 10, further comprising forming at least one optical device (118, Fig. 1, Para. 21) on the nanowire photodiode (110, Fig. 1, Para. 21).

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-811 and further in view of Samuelson and Pan et al. [CN 107123706 A] (hereinafter Pan).

Regarding claim 2, Yu-811 does not appear to specifically teach,
wherein the general formula of the perovskite material is ABX3, where A contains methylamine ions, formamidine ions and metal cesium ions (Cs+), B contains metal cations (Pb2+, Sn2+, Bi2+), and X contains halogen anions (Cl-, Br-,I).
Referring to Pan, Pan teaches,
wherein the general formula of the perovskite material is ABX3 (Pg. 1, Lin. 20-22), where A contains methylamine ions, formamidine ions and metal cesium ions (Cs+), B contains metal cations (Pb2+, Sn2+, Bi2+), and X contains halogen anions (Cl-, Br-,I) (wherein the electroluminescent device comprises a CsPbBr3 nanotube, Fig. 5).
In view of such teachings of Yu-811 and Pan,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use perovskite materials of said materials due to the known electrical efficiency (i.e. photovoltaic properties) and device stability of the claimed material and structure (see MPEP § 2144.07).   

Regarding to claim 3, Yu-811 does not appear to specifically teach,
wherein the perovskite material comprises MAPbI3, FASnCl3, FASnBr3, FASnI3, FASnClxBryI3-x-y, MASnCl3, MASnBr3, MASnI3, MASnClxBryI3-x-y, CsSnCl3, CsSnBr3, CsSnI3 , CsSnClxBryI3-x-y, FAPbCl3, FAPbBr3, FAPbI3, FAPbClxBryI3-x-y, MAPbCl3, MAPbBr3, MAPbI3, MAPbClxBryI3-x-y, CsPbCl3, CsPbBr3, CsPbI3, CsPbClxBryI3-x-y, FABiCl3, FABiBr3, FABiI3, FABiClxBryI3-x-y, MABiCl3, MABiBr3, MABiI3, MABiClxBryI3-x-y, CsBiCl3, CsBiBr3, CsBiI3, and CsBiClxBryI3-x-y, where parameters x and y range from 0 to 3.
Referring to Pan, Pan teaches,
wherein the perovskite material comprises MAPbI3, FASnCl3, FASnBr3, FASnI3, FASnClxBryI3-x-y, MASnCl3, MASnBr3, MASnI3, MASnClxBryI3-x-y, CsSnCl3, CsSnBr3, CsSnI3 , CsSnClxBryI3-x-y, FAPbCl3, FAPbBr3, FAPbI3, FAPbClxBryI3-x-y, MAPbCl3, MAPbBr3, MAPbI3, MAPbClxBryI3-x-y, CsPbCl3, CsPbBr3, CsPbI3, CsPbClxBryI3-x-y, FABiCl3, FABiBr3, FABiI3, FABiClxBryI3-x-y, MABiCl3, MABiBr3, MABiI3, MABiClxBryI3-x-y, CsBiCl3, CsBiBr3, CsBiI3, and CsBiClxBryI3-x-y, where parameters x and y range from 0 to 3 (wherein CsPbBr3 is used and known for its electroluminescent properties, Pg. 2, Lin. 26).
In view of such teachings of Yu-811 and Pan,
it would have been obvious to one of ordinary skill in the art at the time of the invention to the claimed perovskite materials due to their favorable electrical, photovoltaic (i.e. electroluminescence around the P-N or Schottky junction areas as taught by the prior art of record), and structural properties (see MPEP § 2144.07).  Furthermore, a case of prima facie obviousness exist for utilizing the claimed perovskite structures based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (see In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], MPEP § 2144.09).

Regarding claim 11, Yu-811 does not appear to specifically teach,
wherein the general formula of the perovskite material is ABX3, where A contains methylamine ions, formamidine ions and metal cesium ions (Cs+), B contains metal cations (Pb2+, Sn2+, Bi2+), and X contains halogen anions (Cl-, Br-,I).
Referring to Pan, Pan teaches,
wherein the general formula of the perovskite material is ABX3 (Pg. 1, Lin. 20-22), where A contains methylamine ions, formamidine ions and metal cesium ions (Cs+), B contains metal cations (Pb2+, Sn2+, Bi2+), and X contains halogen anions (Cl-, Br-,I) (wherein the electroluminescent device comprises a CsPbBr3 nanotube, Fig. 5).
In view of such teachings of Yu-811 and Pan,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use perovskite materials of said materials due to the known electrical efficiency (i.e. photovoltaic properties) and device stability of the claimed material and structure (see MPEP § 2144.07).   

Regarding claim 12, Yu-811 does not appear to specifically teach,
wherein the perovskite material comprises MAPbI3, FASnCl3, FASnBr3, FASnI3, FASnClxBryI3-x-y, MASnCl3, MASnBr3, MASnI3, MASnClxBryI3-x-y, CsSnCl3, CsSnBr3, CsSnI3 , CsSnClxBryI3-x-y, FAPbCl3, FAPbBr3, FAPbI3, FAPbClxBryI3-x-y, MAPbCl3, MAPbBr3, MAPbI3, MAPbClxBryI3-x-y, CsPbCl3, CsPbBr3, CsPbI3, CsPbClxBryI3-x-y, FABiCl3, FABiBr3, FABiI3, FABiClxBryI3-x-y, MABiCl3, MABiBr3, MABiI3, MABiClxBryI3-x-y, CsBiCl3, CsBiBr3, CsBiI3, and CsBiClxBryI3-x-y, where parameters x and y range from 0 to 3.
Referring to Pan, Pan teaches,
wherein the perovskite material comprises MAPbI3, FASnCl3, FASnBr3, FASnI3, FASnClxBryI3-x-y, MASnCl3, MASnBr3, MASnI3, MASnClxBryI3-x-y, CsSnCl3, CsSnBr3, CsSnI3 , CsSnClxBryI3-x-y, FAPbCl3, FAPbBr3, FAPbI3, FAPbClxBryI3-x-y, MAPbCl3, MAPbBr3, MAPbI3, MAPbClxBryI3-x-y, CsPbCl3, CsPbBr3, CsPbI3, CsPbClxBryI3-x-y, FABiCl3, FABiBr3, FABiI3, FABiClxBryI3-x-y, MABiCl3, MABiBr3, MABiI3, MABiClxBryI3-x-y, CsBiCl3, CsBiBr3, CsBiI3, and CsBiClxBryI3-x-y, where parameters x and y range from 0 to 3 (wherein CsPbBr3 is used and known for its electroluminescent properties, Pg. 2, Lin. 26).
In view of such teachings of Yu-811 and Pan,
it would have been obvious to one of ordinary skill in the art at the time of the invention to the claimed perovskite materials due to their  favorable electrical, photovoltaic (i.e. electroluminescence around the P-N or Schottky junction areas as taught by the prior art of record), and structural properties (see MPEP § 2144.07).  Furthermore, a case of prima facie obviousness exist for utilizing the claimed perovskite structures based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (see In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], MPEP § 2144.09).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-811 and further in view of Samuelson and Liu et al. [CN 113161432 A] (hereinafter Liu-432).

Regarding claim 8, Yu-811 teaches, 
a second device (130/135, Fig. 1, Para. 21), the second device (130/135) at least comprises a second substrate (not displayed yet obvious to structure under 135 and associated layer, Fig. 1) and a second circuit layer (forming 135, Fig. 1).
Yu-811 does not specifically teach, 
a contact structure passing through the substrate and electrically connecting the first circuit layer and the second circuit layer.
However, it is noted that Yu-811 does mention,
wherein each nanowire 110 may correspond to one or multiple image sensor devices 135 through first substrate 115, (Fig. 1, Para. 30-31).
Referring to Liu-432, Liu-432 teaches,
a second substrate (102/346 [substrate/buffer layer], Fig. 4, Pag. 10, Lin. 35 and 46) and a second circuit layer (322/326/330 [insulating layers], Fig. 4, Pag. 10, Lin. 16 and 46), and a contact structure (comprising 466/SD1/320 [through hole/source/drain1/semiconductor layer], Fig. 4, Pag. 10, Lin. 38) passing through the substrate (102/346) and electrically connecting the first circuit layer (450/460, Fig. 4, Pag. 10, Lin. 11) and the second circuit layer (322/326/330).
In view of such teachings of Yu-811 and Liu-432,
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the second device in a similar or duplicate layering technique to form the known metal-oxide semiconductor device wherein the sensor array would properly function.  Furthermore, the formation of additional layers to form functioning layers (i.e. for receiving light, conversion, and readout) would have been obvious in order for the device to achieve the intended function (see MPEP § 2144.07).

Regarding claim 17, Yu-811 teaches, 
forming a second device (130/135, Fig. 1, Para. 21), the second device (130/135) at least comprises a second substrate (not displayed yet obvious to structure under 135 and associated layer, Fig. 1) and a second circuit layer (forming 135, Fig. 1).
Yu-811 does not specifically teach, 
a contact structure passing through the substrate and electrically connecting the first circuit layer and the second circuit layer.
However, it is noted that Yu-811 does mention,
wherein each nanowire 110 may correspond to one or multiple image sensor devices 135 through first substrate 115, (Fig. 1, Para. 30-31).
Referring to Liu-432, Liu-432 teaches,
further comprising forming a second device, the second device at least comprises a second substrate (102/346 [substrate/buffer layer], Fig. 4, Pag. 10, Lin. 35 and 46) and a second circuit layer (322/326/330 [insulating layers], Fig. 4, Pag. 10, Lin. 16 and 46), and a contact structure (comprising 466/SD1/320 [through hole/source/drain1/semiconductor layer], Fig. 4, Pag. 10, Lin. 38) passing through the substrate (102/346) and electrically connecting the first circuit layer (450/460, Fig. 4, Pag. 10, Lin. 11) and the second circuit layer (322/326/330).
In view of such teachings of Yu-811 and Liu-432,
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the second device in a similar or duplicate layering technique to form the known metal-oxide semiconductor device wherein the sensor array would properly function.  Furthermore, the formation of additional layers to form functioning layers (i.e. for receiving light, conversion, and readout) would have been obvious in order for the device to achieve the intended function (see MPEP § 2144.07).

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-811 and further in view of Samuelson and White et al. [CN 102741681 A] (hereinafter White).

Regarding claim 19, Yu-811 teaches,
the method according to claim 10, wherein the method for forming at least the nanowire photodiode (110, Fig. 1, Para. 21) comprises: 
forming a dielectric layer (wherein passivation layer 114 may be an oxide, known in the art to be a dielectric, Para. 21, Fig. 1) on the first circuit layer (112/114, Fig. 1, Para. 21), and a plurality of arrays of nanowire holes (wherein nanowires 110 extend through 112/114, Fig. 1, Para. 21) are etched on the dielectric layer (wherein 110 may be fused at 112, Para. 22).
White analogously teaches,
the method according to claim 10, wherein the method for forming at least the nanowire photodiode (801, Fig. 8, Para. 71) comprises: 
forming a dielectric layer (805 [see also passivation layer 807], Fig. 8, Para. 73) on the first circuit layer (conductive layer 806, Fig. 8, Para. 73), and a plurality of arrays of nanowire holes are etched on the dielectric layer (Para. 74).
In view of such teachings of Yu-811 and White,
it would have been obvious to one of ordinary skill in the art at the time of the invention to etch holes or vias through the layered structured (i.e. dielectric or other insulating material) to optimize fabrication costs and time with reducing complexity of steps and materials and materials while providing the structure for nanowire contact (see MPEP § 2144.07).


Allowable Subject Matter

Claims 9, 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 9 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a precursor layer located under the lower material layer, wherein the precursor layer comprises the same metal as the lower material layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 18 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the processing temperature is lower than 400 degrees Celsius,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 20 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “filling part of the nanowire holes with the lower material layer by a chemical mechanical polishing or an etching back method,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chou et al.		[US 2015/0145083 A1]
Liu et al.		[US 2008/0247226 A1]
Mailoa et al.		[US 2016/0163904 A1]
Yu et al.			[US 2011/0133060 A1]
Yan et al.		[CN 104485421 A]
Insu-Kang et al.		[KR 20110046128 A]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        


						/ISMAIL A MUSE/                                                                                       Primary Examiner, Art Unit 2819